DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al (20190281484).
Regarding claim 1, Jiang et al discloses, a method for range measurement in a wireless communication network (abstract, fig. 5-14), comprising: 
determining, at an access point (AP, fig. 5-14), which one or more types of feedback information, from among a plurality of types of feedback information associated with range measurements, the access point is to provide to a first client station (STA, fig. 5-14) in a range measurement session (¶ 0076, 0079, 0087, access point may determine a time of arrival in real time and a mobile station can determine a round trip time (RTT) in accordance with some embodiments. In this case, the AP has the capability to determine the ToA in real time, one or more stations may respond, after a SIFS, with a UL NDP 814a-814n. Thus, the AP is able to start the range estimation process with multiple stations.); 
transmitting, by the access point to the first client station, one or more indications of the determined one or more types of feedback information that the access point is to provide to the first client station in the range measurement session (¶ 0079, 0087, the AP 600 may determine the time of arrival (ToA) 612 of the packet 622, which may be considered t2. In response to receiving packet 622, the AP 600 may send packets 624 and 626. As described in greater detail below, the AP 600 may determine the time of departure (ToD) 614 of the packet 626. The ToD 614 may be considered t3. In an example, the ToD 614 is determined prior to packets 624 and 626 being transmitted to the station 602. In this example, the ToD 614 may be included in the packet 624. In addition, the ToA 612 may also be included in packet 624. In another example, the ToD 614 may be included in additional messaging not shown in FIG. 6. In an example, the packet 624 is a DL NDPA and the packet 626 is a DL NDP); 
transmitting, by the access point, a first downlink physical layer (PHY) data unit with one or more first trigger frames that are configured to prompt the first client station and one or more second client stations to transmit respective first null data packets (NDPs) a short interface space (SIFS) after an end of reception of the first downlink PHY data unit (¶ 0076, 0082, 0087, a trigger frame 712 is broadcast from an access point to one or more stations. After a SIFS, one or more stations may respond by transmitting an UL NDP 714a-714n. Next, a DL sounding portion 720 may be done. In FIG. 7, the DL sounding portion 720 includes a DL NDP 722. In the packet exchange sequence 700, the trigger frame 712 provides an indication that a range estimation process is starting. The DL NDP 722, however, does not immediately follow the trigger frame 712. This may require significant changes to a station's receiver state machine based upon some current wireless standards, e.g., 802.11ax. In some examples below, the packet exchange sequence is more aligned with standards such as 802.11ax.); 
receiving, at the access point, a first uplink PHY transmission from the first client station and the one or more second client stations, the first uplink PHY transmission including the first NDPs prompted by the one or more first trigger frames (¶ 0076, 0082, 0087-0088, a trigger frame 712 is broadcast from an access point to one or more stations. After a SIFS, one or more stations may respond by transmitting an UL NDP 714a-714n. Next, a DL sounding portion 720 may be done. In FIG. 7, the DL sounding portion 720 includes a DL NDP 722. In the packet exchange sequence 700, the trigger frame 712 provides an indication that a range estimation process is starting. The DL NDP 722, however, does not immediately follow the trigger frame 712. This may require significant changes to a station's receiver state machine based upon some current wireless standards, e.g., 802.11ax. In some examples below, the packet exchange sequence is more aligned with standards such as 802.11ax.); 
transmitting, by the access point, a second downlink PHY data unit SIFS after an end of reception of the first uplink PHY transmission, wherein the second downlink PHY data unit includes one or more null data packet announcement (NDPA) frames that indicate that the access point will transmit a third downlink PHY data unit SIFS after an end of transmission of the second downlink PHY data unit, the third downlink PHY data unit having one or more second NDPs (¶ 0076, 0083-0085, 0088-0089,  the AP can determine the time of arrival (ToA) of the UL NDP 814a-814n from each STA in real time. This ToA is defined as t2. After the UL sounding portion 810, a downlink sounding portion 820 may be completed. The downlink sounding portion 820 may include the access point sending a DL NDPA 822 packet and a DL NDP packet 824. The time t2 may be sent back to the STAs in a DL NDPA packet 822. The DL NDPA packet 822 may also include the time of departure (ToD) of the DL NDP 824. This ToD is defined as t3. In some embodiments, t3 is sent to the STAs via the DL NDPA packet 822 before the DL NDP 824 packet is transmitted. In these embodiments, t3 is a future time when the DL NDP packet 824 will be transmitted. In these embodiments, the AP may control the transmission time of the DL NDP 824 such that t3 may be known in advance.); 
transmitting, by the access point, the third downlink PHY data unit SIFS after the end of transmission of the second downlink PHY data unit (¶ 0076, 0083-0085, 0088-0089,  the AP can determine the time of arrival (ToA) of the UL NDP 814a-814n from each STA in real time. This ToA is defined as t2. After the UL sounding portion 810, a downlink sounding portion 820 may be completed. The downlink sounding portion 820 may include the access point sending a DL NDPA 822 packet and a DL NDP packet 824. The time t2 may be sent back to the STAs in a DL NDPA packet 822. The DL NDPA packet 822 may also include the time of departure (ToD) of the DL NDP 824. This ToD is defined as t3. In some embodiments, t3 is sent to the STAs via the DL NDPA packet 822 before the DL NDP 824 packet is transmitted. In these embodiments, t3 is a future time when the DL NDP packet 824 will be transmitted. In these embodiments, the AP may control the transmission time of the DL NDP 824 such that t3 may be known in advance.); 
generating, at the access point, respective downlink feedback frames for the first client station and the one or more second client stations, wherein a first downlink feedback frame, among the respective downlink feedback frames, for the first client station includes the determined one or more types of feedback information corresponding to the first NDPs and the one or more second NDPs (¶ 0076, 0083-0085, 0088-0089,  the AP can determine the time of arrival (ToA) of the UL NDP 814a-814n from each STA in real time. This ToA is defined as t2. After the UL sounding portion 810, a downlink sounding portion 820 may be completed. The downlink sounding portion 820 may include the access point sending a DL NDPA 822 packet and a DL NDP packet 824. The time t2 may be sent back to the STAs in a DL NDPA packet 822. The DL NDPA packet 822 may also include the time of departure (ToD) of the DL NDP 824. This ToD is defined as t3. In some embodiments, t3 is sent to the STAs via the DL NDPA packet 822 before the DL NDP 824 packet is transmitted. In these embodiments, t3 is a future time when the DL NDP packet 824 will be transmitted. In these embodiments, the AP may control the transmission time of the DL NDP 824 such that t3 may be known in advance, after receiving the DL NDP 824, the STA will obtain the frequency domain channel estimation. The ToA of DL NDP 824 may be determined using the channel estimation. This ToA is defined as t4. Based on t1, t2, t3, and t4, the STAs may calculate the RTT); and 
transmitting, by the access point, a fourth downlink PHY data unit to the first client station and the one or more second client stations SIFS after an end of transmission of the third downlink PHY data unit, the fourth downlink PHY transmission including the downlink feedback frames (¶ 0085, 0088-0089, 0091, the AP can determine the time of arrival (ToA) of the UL NDP 814a-814n from each STA in real time. This ToA is defined as t2. After the UL sounding portion 810, a downlink sounding portion 820 may be completed. The downlink sounding portion 820 may include the access point sending a DL NDPA 822 packet and a DL NDP packet 824. The time t2 may be sent back to the STAs in a DL NDPA packet 822. The DL NDPA packet 822 may also include the time of departure (ToD) of the DL NDP 824. This ToD is defined as t3. In some embodiments, t3 is sent to the STAs via the DL NDPA packet 822 before the DL NDP 824 packet is transmitted. In these embodiments, t3 is a future time when the DL NDP packet 824 will be transmitted. In these embodiments, the AP may control the transmission time of the DL NDP 824 such that t3 may be known in advance, after receiving the DL NDP 824, the STA will obtain the frequency domain channel estimation. The ToA of DL NDP 824 may be determined using the channel estimation. This ToA is defined as t4. Based on t1, t2, t3, and t4, the STAs may calculate the RTT).
	Regarding claim 2, Jiang et al discloses in claim 1, further, Jiang et al discloses, responsive to receiving the first NDPs, recording, at the access point, respective times of arrival of the first NDPs (¶0088-0089); and responsive to transmitting the third downlink PHY data unit, recording, at the access point, a time of departure of the one or more second NDPs (¶0088-0089); wherein the respective downlink feedback frames are generated to include i) the respective times of arrival of the first NDPs, and ii) the time of departure of the one or more second NDPs (¶ 0088-0089).
	Regarding claim 3, Jiang et al discloses in claim 1, further, Jiang et al discloses,
wherein: responsive to receiving third NDPs from the first client station and the one or more second clients stations during a previous range measurement exchange, recording, at the access point, respective times of arrival of the third NDPs (¶ 0088, 0091-0092); and responsive to transmitting a fifth downlink PHY data unit with one or more fourth NDPs during the previous range measurement exchange, recording, at the access point, a time of departure of the one or more fourth NDPs (¶ 0088, 0091-0092); wherein the respective downlink feedback frames are generated to include i) the respective times of arrival of the third NDPs, and ii) the time of departure of the one or more fourth NDPs (¶ 0088, 0091-0092).
Regarding claim 4, Jiang et al discloses in claim 1, further, Jiang et al discloses, wherein determining which one or more types of feedback information the access point is to provide to the first client station comprises determining which one or more types of feedback information from among a plurality of types of feedback information that includes: angles of arrival and channel estimate information (¶ 0089, 0091-0092, after receiving the DL NDP 824, the STA will obtain the frequency domain channel estimation. The ToA of DL NDP 824 may be determined using the channel estimation. This ToA is defined as t4. Based on t1, t2, t3, and t4, the STAs may calculate the RTT).
Regarding claim 5, Jiang et al discloses in claim 1, further, Jiang et al discloses, wherein determining which one or more types of feedback information the access point is to provide comprises: exchanging packets between the access point and the first client station as part of a negotiation prior to transmitting the first downlink PHY data unit (¶ 0076, 0091-0092, systems/devices/methods described herein enable the AP to exchange the measurement packets with multiple STAs simultaneously. Furthermore, in some embodiments, for the uplink transmission, the trigger-based physical layer convergence protocol (PLCP) protocol data unit (PPDU) in IEEE 802.11ax can be utilized to allow the stations to transmit sounding packets to the AP simultaneously. For the downlink transmission from AP to STA, the AP may send a null data packet ( NDP) announcement (NPDA) and NDP sounding packets to all the STAs. After the two rounds of packet exchanges, both AP and STAs will obtain the time of arrival (ToA) and time of departure (ToD) information, and the RTT can be calculated using these ToA and ToD information).
Regarding claim 8, Jiang et al discloses in claim 1, further, Jiang et al discloses, a communication device (abstract, fig. 5-14), comprising: 
a wireless network interface device associated with an access point, the wireless network interface comprising one or more integrated circuit (IC) devices (¶ 0115) configured to: 
determine which one or more types of feedback information, from among a plurality of types of feedback information associated with range measurements, the access point is to provide to a first client station in a range measurement session, control the wireless network interface to transmit one or more indications of the determined one or more types of feedback information that the access point is to provide to the first client station in the range measurement session (¶ 0076, 0087-0088), 
control the wireless network interface to transmit a first downlink physical layer (PHY) data unit with one or more first trigger frames that are configured to prompt the first client station and one or more second client stations to transmit respective first null data packets (NDPs) a short interface space (SIFS) after an end of reception of the first downlink PHY data unit, receive a first uplink PHY transmission from the first client station and the one or more second client stations, the first uplink PHY transmission including the first NDPs prompted by the one or more first trigger frames (¶ 0076, 0082-0085, 0087-0088, a trigger frame 712 is broadcast from an access point to one or more stations. After a SIFS, one or more stations may respond by transmitting an UL NDP 714a-714n. Next, a DL sounding portion 720 may be done. In FIG. 7, the DL sounding portion 720 includes a DL NDP 722. In the packet exchange sequence 700, the trigger frame 712 provides an indication that a range estimation process is starting. The DL NDP 722, however, does not immediately follow the trigger frame 712. This may require significant changes to a station's receiver state machine based upon some current wireless standards, e.g., 802.11ax. In some examples below, the packet exchange sequence is more aligned with standards such as 802.11ax.), 
control the wireless network interface to transmit a second downlink PHY data unit SIFS after an end of reception of the first uplink PHY transmission, wherein the second downlink PHY data unit includes one or more null data packet announcement (NDPA) frames that indicate that the access point will transmit a third downlink PHY data unit SIFS after an end of transmission of the second downlink PHY data unit (¶ 0076, 0083-0085, 0088-0089,  the AP can determine the time of arrival (ToA) of the UL NDP 814a-814n from each STA in real time. This ToA is defined as t2. After the UL sounding portion 810, a downlink sounding portion 820 may be completed. The downlink sounding portion 820 may include the access point sending a DL NDPA 822 packet and a DL NDP packet 824. The time t2 may be sent back to the STAs in a DL NDPA packet 822. The DL NDPA packet 822 may also include the time of departure (ToD) of the DL NDP 824. This ToD is defined as t3. In some embodiments, t3 is sent to the STAs via the DL NDPA packet 822 before the DL NDP 824 packet is transmitted. In these embodiments, t3 is a future time when the DL NDP packet 824 will be transmitted. In these embodiments, the AP may control the transmission time of the DL NDP 824 such that t3 may be known in advance.), 
the third downlink PHY data unit having one or more second NDPs, control the wireless network interface to transmit the third downlink PHY data unit SIFS after the end of transmission of the second downlink PHY data unit, generate respective downlink feedback frames for the first client station and the one or more second client stations, wherein a first downlink feedback frame, among the respective downlink feedback frames, for the first client station includes the determined one or more types of feedback information corresponding to the first NDPs and the one or more second NDPs, and control the wireless network interface to transmit a fourth downlink PHY data unit to the first client station and the one or more second client stations SIFS after an end of transmission of the third downlink PHY data unit, the fourth downlink PHY transmission including the downlink feedback frames (¶ 0085, 0088-0089, 0091, the AP can determine the time of arrival (ToA) of the UL NDP 814a-814n from each STA in real time. This ToA is defined as t2. After the UL sounding portion 810, a downlink sounding portion 820 may be completed. The downlink sounding portion 820 may include the access point sending a DL NDPA 822 packet and a DL NDP packet 824. The time t2 may be sent back to the STAs in a DL NDPA packet 822. The DL NDPA packet 822 may also include the time of departure (ToD) of the DL NDP 824. This ToD is defined as t3. In some embodiments, t3 is sent to the STAs via the DL NDPA packet 822 before the DL NDP 824 packet is transmitted. In these embodiments, t3 is a future time when the DL NDP packet 824 will be transmitted. In these embodiments, the AP may control the transmission time of the DL NDP 824 such that t3 may be known in advance, after receiving the DL NDP 824, the STA will obtain the frequency domain channel estimation. The ToA of DL NDP 824 may be determined using the channel estimation. This ToA is defined as t4. Based on t1, t2, t3, and t4, the STAs may calculate the RTT).
Regarding claim 9, Jiang et al discloses in claim 8, further, Jiang et al discloses,
responsive to receiving the first NDPs, record respective times of arrival of the first NDPs; responsive to transmitting the third downlink PHY data unit, record a time of departure of the one or more second NDPs; and generate the respective downlink feedback frames to include i) the respective times of arrival of the first NDPs, and ii) the time of departure of the one or more second NDPs (¶ 0089, 0091-0092). 
Regarding claim 10, Jiang et al discloses in claim 8, further, Jiang et al discloses, responsive to receiving third NDPs from the first client station and the one or more second clients stations during a previous range measurement exchange, record respective times of arrival of the third NDPs (¶ 0088, 0091-0092); responsive to transmitting a fifth downlink PHY data unit with one or more fourth NDPs during the previous range measurement exchange, record a time of departure of the one or more fourth NDPs (¶ 0088, 0091-0092); and generate the respective downlink feedback frames to include i) the respective times of arrival of the third NDPs, and ii) the time of departure of the one or more fourth NDPs (¶ 0088, 0091-0092).
Regarding claim 11, Jiang et al discloses in claim 8, further, Jiang et al discloses, wherein the one or more IC devices are further configured to determine which one or more types of feedback information from among a the plurality of types of feedback information that includes: angles of arrival and channel estimate information (¶ 0086, 0089, 0091-0092, after receiving the DL NDP 824, the STA will obtain the frequency domain channel estimation. The ToA of DL NDP 824 may be determined using the channel estimation. This ToA is defined as t4. Based on t1, t2, t3, and t4, the STAs may calculate the RTT).
Regarding claim 12, Jiang et al discloses in claim 8, further, Jiang et al discloses, exchanging packets between the access point and the first client station as part of a negotiation prior to transmitting the first downlink PHY data unit (¶ 0076, 0089, systems/devices/methods described herein enable the AP to exchange the measurement packets with multiple STAs simultaneously. Furthermore, in some embodiments, for the uplink transmission, the trigger-based physical layer convergence protocol (PLCP) protocol data unit (PPDU) in IEEE 802.11ax can be utilized to allow the stations to transmit sounding packets to the AP simultaneously. For the downlink transmission from AP to STA, the AP may send a null data packet (NDP) announcement (NPDA) and NDP sounding packets to all the STAs. After the two rounds of packet exchanges, both AP and STAs will obtain the time of arrival (ToA) and time of departure (ToD) information, and the RTT can be calculated using these ToA and ToD information).
Regarding claim 15, Jiang et al discloses in claim 8, further, Jiang et al discloses, further comprising: a host processor (1302, fig. 13) coupled to the wireless network interface device (1320, fig. 13).
Regarding claim 16, Jiang et al discloses in claim 8, further, Jiang et al discloses, wherein the wireless network interface device further comprises: a media access control (1406, fig. 14) processor implemented using the one or more IC devices, the MAC processor configured to (¶ 0111): generate the one or more first trigger frames, generate the one or more NDPA frames, and generate the respective downlink feedback frames (¶ 0083-0084, 0088); and a PHY processor implemented using the one or more IC devices, the PHY processor configured to (¶ 0076, 0112): generate the first downlink PHY data unit to include the one or more first trigger frames, receive the first uplink PHY transmission, generate the second downlink PHY data unit to include the one or more NDPA frames, generate the third downlink PHY data unit, and generate the fourth downlink PHY data unit to include the respective downlink feedback frames (¶ 0076, 0089, 0114, systems/devices/methods described herein enable the AP to exchange the measurement packets with multiple STAs simultaneously. Furthermore, in some embodiments, for the uplink transmission, the trigger-based physical layer convergence protocol (PLCP) protocol data unit (PPDU) in IEEE 802.11ax can be utilized to allow the stations to transmit sounding packets to the AP simultaneously. For the downlink transmission from AP to STA, the AP may send a null data packet (NDP) announcement (NPDA) and NDP sounding packets to all the STAs. After the two rounds of packet exchanges, both AP and STAs will obtain the time of arrival (ToA) and time of departure (ToD) information, and the RTT can be calculated using these ToA and ToD information).
Regarding claim 17, Jiang et al discloses in claim 8, further, Jiang et al discloses, wherein the wireless network interface device further comprises one or more wireless transceivers implemented using the one or more IC devices (¶ 0076, 0114), the one or more wireless transceivers configured to: transmit the first downlink PHY data unit, receive the first uplink PHY transmission, transmit the second downlink PHY data unit, transmit the third downlink PHY data unit, and transmit the fourth downlink PHY data unit (¶ 0076, 0114-0115, and further ¶ 0086, 0089, 0091-0092, after receiving the DL NDP 824, the STA will obtain the frequency domain channel estimation. The ToA of DL NDP 824 may be determined using the channel estimation. This ToA is defined as t4. Based on t1, t2, t3, and t4, the STAs may calculate the RTT).
Regarding claim 18, Jiang et al discloses in claim 8, further, Jiang et al discloses, further comprising: one or more antennas (1412, fig. 14) coupled to the one or more wireless transceivers (1402, fig. 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (20190281484) in view of Amizur (20170127412).
Regarding claims 6, 13, Jiang et al discloses in claims 1 and 8, further, Jiang et al discloses, after receiving the DL NDP 824, the STA will obtain the frequency domain channel estimation. The ToA of DL NDP 824 may be determined using the channel estimation. This ToA is defined as t4. Based on t1, t2, t3, and t4, the STAs may calculate the RTT (¶ 0076, 0086, 0089-0092), an apparatus of a station comprising memory; and processing circuitry coupled to the memory, the processing circuity configured to: decode a trigger frame from an associated wireless device; encode, in response to the trigger frame, an uplink (UL) null data packet (NDP); configure the station to transmit the UL NDP to the associated wireless device at a first time of departure (ToD); decode a downlink (DL) null data packet announcement (NDPA); decode, in response to decoding the DL NDPA, a data packet having packet timing information from the associated wireless device that includes a time of departure (ToD) of a DL NDP and a time of arrival (ToA) of the UL NDP at the associated wireless device; obtain a frequency domain channel estimation; determine a ToA of the DL NDP using the frequency domain channel estimation; and calculate a round trip time (RTT) for packet exchange using the timing information, the first ToD, and the ToA of the DL NDP (¶ 0155). 
Jiang et al does not specifically disclose times-of-flight.
In the same field of endeavor, Amizur discloses, times-of-flight (¶ 0090, the time based range measurements may include a round trip time (RTT) measurement (also referred to as Time of Flight (ToF) procedure, ¶ 0114-0115, fig. 2-7). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Jiang et al by specifically adding feature in order to enhance system performance to location accuracy of the location estimation of device is increased. The power consumption of device is increased. The FTM protocol is improved and increased scalability and user experience is achieved as taught by Amizur.
Regarding claims 7, 14, Jiang et al discloses in claims 1 and 8, further, Jiang et al discloses, after receiving the DL NDP 824, the STA will obtain the frequency domain channel estimation. The ToA of DL NDP 824 may be determined using the channel estimation. This ToA is defined as t4. Based on t1, t2, t3, and t4, the STAs may calculate the RTT (¶ 0076, 0086, 0089-0092), an apparatus of a station comprising memory; and processing circuitry coupled to the memory, the processing circuity configured to: decode a trigger frame from an associated wireless device; encode, in response to the trigger frame, an uplink (UL) null data packet (NDP); configure the station to transmit the UL NDP to the associated wireless device at a first time of departure (ToD); decode a downlink (DL) null data packet announcement (NDPA); decode, in response to decoding the DL NDPA, a data packet having packet timing information from the associated wireless device that includes a time of departure (ToD) of a DL NDP and a time of arrival (ToA) of the UL NDP at the associated wireless device; obtain a frequency domain channel estimation; determine a ToA of the DL NDP using the frequency domain channel estimation; and calculate a round trip time (RTT) for packet exchange using the timing information, the first ToD, and the ToA of the DL NDP (¶ 0155). 
Jiang et al does not specifically disclose times-of-flight.
In the same field of endeavor, Amizur discloses, times-of-flight (¶ 0090, the time based range measurements may include a round trip time (RTT) measurement (also referred to as Time of Flight (ToF) procedure, ¶ 0114-0115, fig. 2-7). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Jiang et al by specifically adding feature in order to enhance system performance to location accuracy of the location estimation of device is increased. The power consumption of device is increased. The FTM protocol is improved and increased scalability and user experience is achieved as taught by Amizur.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643